WADE, District Judge
(concurring in part and dissenting in part). I concur in the reversal of this case upon the ground that the Louisiana decree was not at the time of the trial final; but I cannot agree with the majority of the court in holding that the decree in the Louisiana case (if final) concludes the defendants (herein referred to as the Wolfes); The right of every man to his “day in court” is so important that it should be carefully guarded.
“It is a rule as old as the law, and never more to be respected than now, that no one shall be personally bound until he has had his day in count, by which is meant, until he has been duly cited to appear, and has been-afforded an opportunity to be heard. Judgment without such citation and opportunity wants all the attributes of a judicial determination.” Galpin v. Page, 18 Wall. 350, 21 L. Ed. 959; Old Wayne Mutual Association v. McDonough, 204 U. S. 8, 27 Sup. Ct. 236, 51 L. Ed. 345.
Cases cited in majority opinion have gone far toward' depriving parties of this right, and this case in my judgment goes a step further than any of the courts have yet ventured. The plaintiff (herein referred to as the Land Company) had already instituted this suit in the Northern district of Iowa before it commenced the proceedings in Louisiana. It was not evicted, and no suit was instituted against it in Louisiana. It elected to commence the boundary line case hundreds of miles away from the residence of the defendants, and in a jurisdiction where they should not be called upon to litigate — especially when there was a suit pending against them in the proper jurisdiction involving the same issues. ■
The Land Company certainly had a right to elect whether the suit in Louisiana should be such as to become binding upon its grantors. The majority opinion states that it is sufficient if the party sought to he held “has information of the suit, and an invitation and seasonable opportunity to aid or participate in the conduct” of the case. With this I agree, provided it means that the party has full opportunity to appear and try the case in his own way, make his own issues, introduce testimony, and cross-examine witnesses. Less than this does not give him his “day in court.”
In this case I -cannot agree that the Wolfes had any “invitation” to take part in the trial. I- think, under all the facts, such invitation is distinctly negatived. I am satisfied that the Land Company had no purpose or intention of binding the Wolfes by the decree in the Louisiana case. I am convinced that the claim of an adjudication was an afterthought.
This case was commenced in June, 1915, the suit in Louisiana was instituted in October, 1915, and not until January 25, 1916, six days *507before the case was assigned for trial, did the Land Company advise the Wolfes of the pendency of the suit, and this was by a letter which could not reach counsel for Wolfes before January 26th. That it was not an invitation to have their “day in court” in the Louisiana case is indicated by the following language in the letter:
“Kindly give tills matter your prompt attention, as the boundary lino suit is set for trial, as we understand it. on January 31, 191(5.”
“Kindly use the telegraph, if necessary, at our client’s expense, citing records and giving names of witnesses, with their addresses,” etc.
It was easy for the Land Company to have plainly demanded, or at least invited, the Wolfes to appear in the case; instead it is said:
“We respectfully request that they [the Wolfes] furnish to the Barataría Land Company any and all information they have which will aid the Baratería Land. Company in determining and settling the boundary of the lands purchased by the Barataría Land Company from your clients in a proper way. If your clients have any information which will tend to establish the boundary in accordance with the description, in the deeds, our clients, the Barataría Land Company, will be more than pleased to have you furnish it, and will be glad to consider any suggestions you may have in reference to establishing the true boundary lines of the land purchased by the Barataría Land Company from Messrs. Wolfe and others.”
The whole letter is plainly a request that the Wolfes furnish to the Barataría Laud Company information which they may have acquired in preparing their defense in 1he Iowa case, and it is to me just as plainly a notice to the Wolfes that the Land Company is going to conduct the case itself.
That it was so understood by counsel for the Wolfes is shown by their answer to the letter, and that the Land Company so understood it is plain from the fact that, while the decree was rendered in the boundary line ease in May, 1916, and there was an amendment hied to the petition in this case on June 20th — practically a month after the decree was rendered, in which the Louisiana suit is referred to, no suggestion was made that the Wolfes were bound by the adjudication. It was not until October 3, 1916 — -the day before the trial of this case was commenced — that any pleading was filed setting forth the claim that the letter was sent, and that the adjudication was binding.
I do not believe that a person can be bound in such a case, except where he, as a reasonably prudent man, is justified in believing that the other party expects him to make defense, and contemplates that the adjudication shall be binding upon him. I assume that, if the Land Company had distinctly stated, “We will be glad to have any evidence you can furnish, but we do not expect you to take any part in the trial,” no one would contend that the Wolfes would be bound by the decree. To my mind, this was in effect, under all the circumstances, just what was conveyed to the Wolfes.
I think there is a marked distinction between a case where the vendee of land is made a defendant in a suit which seeks to evict him, from some of the land purchased, and one in which the vendee commences the suit. In the suit by the vendee, he has control of the litigation; he can elect whether to make his vendor a party or not; he can malee his own issues, and in such case I do not believe that his *508vendor is bound by the decree, unless the vendee, in clear and unmistakable language, notifies or invites the vendor to join with him in the trial. íf his conduct is such (as in this case) as to make the vendor, as a reasonably prudent man, believe that he is not expected to join in the case, he should be estopped from relying upon the decree rendered.